Citation Nr: 1635642	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability, to include extraschedular consideration. 


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from June 1959 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating. 

The Veteran appealed the noncompensable rating and the subsequent procedural history is quite lengthy.  In a March 2004 Board decision, the Board denied the Veteran's claim for a compensable rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2005 Order and pursuant to a Joint Motion for Remand (JMR), vacated the March 2004 denial and remanded the case to the Board.  In particular, the Court found that the Board failed to discuss the "possible application of 38 C.F.R. § 3.32(b)(1)" also known as the extraschedular provision.  

On remand, the Veteran, through his representative, requested a hearing before a Decision Review Officer (DRO) and also submitted new evidence which had not been considered by the RO.  In January 2006, the Board remanded the matter for a travel Board hearing.  The Veteran was scheduled for a travel Board hearing in March 2007.  However, only the Veteran's attorney was present at the hearing.  He indicated that the Veteran was not in the area and also wished to have a hearing before a DRO.  In July 2007, the Board remanded the matter to afford the Veteran a DRO hearing and for issuance of a Supplemental Statement of the Case (SSOC) which considered any new evidence since the Statement of the Case (SOC).  The Veteran was afforded a DRO hearing in December 2008 and a SSOC was issued in January 2009.  In March 2009, the Board remanded the matter for referral to the Chief Benefits Director for an extraschedular consideration.  The matter was referred and the Veteran was denied extraschedular consideration by the Director of Compensation and Pension Service.  In the July 2009 memo, the Director directed the RO to refer the matter again if the Veteran submitted any new evidence which supported extraschedular consideration.
The matter was subsequently returned to the Board and in May 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge (VLJ) who heard his case in March 2007 was no longer employed with the Board.  The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran was given the choice of proceeding with or without a hearing before a new VLJ.  The Veteran chose to have a new hearing.  In May 2012, the Board again remanded the matter to schedule the Veteran for a Board hearing.  In January 2013, the Veteran was afforded a Board hearing before the undersigned VLJ.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

At the hearing, the Veteran submitted additional evidence regarding his claim for extraschedular consideration.  In a March 2013 remand, the Board referred the matter again to the Director of Compensation and Pension service for consideration of the new evidence.  The matter was again referred and in a February 2016 memo, the Director again denied the Veteran's request for extraschedular consideration.  The matter was again returned to the Board for review.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level I hearing acuity in the right ear and level III hearing acuity in the left ear.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran initially submitted his claim for entitlement to service connection for a bilateral hearing loss disability in October 1997, prior to promulgation of the VCAA.   Service connection was granted in May 1998, and the Veteran appealed the assigned noncompensable rating, effective October 6, 1998.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, in March and April 2003, the agency of original jurisdiction (AOJ) sent letters to the Veteran providing the notice required for the claim for an increased rating.  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, the Veteran was afforded VA examinations April 1998, May 1999, October 1999, June 2003 and October 2009, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiners noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  



III.  Increased Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability on the basis that his high frequency hearing loss is exceptional and is not adequately compensated by the schedule for rating disabilities.  Although the Veteran's argument rests with extraschedular consideration, the Board will evaluate the Veteran's claim on both a schedular and extraschedular basis. 

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in April 1998.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
10
20
65
95
LEFT
10
55
65
95

The puretone threshold average was 48 dB for the right ear and 56 dB for the left ear.  Word recognition scores were 98 percent for the right ear and 94 percent for the left ear.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  




The Veteran was afforded another VA examination in May 1999.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
10
25
65
95
LEFT
10
55
70
100

The puretone threshold average was 49 dB for the right ear and 59 dB for the left ear.  Word recognition scores were 96 percent for the right ear and 92 percent for the left ear.

Such findings equate to level I hearing for the right ear and level II hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in October 1999.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
10
25
65
95
LEFT
15
55
70
95

The puretone threshold average was 49 dB for the right ear and 59 dB for the left ear.  Word recognition scores were 94 percent for the right ear and 96 percent for the left ear.

Such findings equate to level I hearing for the right ear and level II hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in June 2003.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
15
30
70
100
LEFT
20
60
70
90

The puretone threshold average was 56 dB for the right ear and 60 dB for the left ear.  Word recognition scores were 96 percent for the right ear and 96 percent for the left ear.

Such findings equate to level I hearing for the right ear and level II hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was last afforded a VA examination in October 2009.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
10
30
75
95
LEFT
20
55
70
95

The puretone threshold average was 53 dB for the right ear and 60 dB for the left ear.  Word recognition scores were 100 percent for the right ear and 92 percent for the left ear.

Such findings equate to level I hearing for the right ear and level II hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At October 2009 VA examination, the Veteran reported that he can communicate effectively without amplification devices.  At the June 2003 and October 1999 VA examinations, he reported difficulty hearing in excessive background noise.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  
Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.

IV. Extraschedular Consideration  

As noted above, in July 2009, the VA's Director of the Compensation and Pension service reviewed the evidence of record and determined that entitlement to an initial or current extraschedular evaluation for the service-connected hearing loss is not warranted.  The Memorandum noted that the Veteran had a degree in science and business and that his resume had been submitted showing that following his discharge from service, in 1964, he obtained his degree and started working in 1966, in advertising.  He held six different jobs until 1975.  It was indicated that at the time of the submission of the resume, in 2005, the Veteran indicated that he had been working since 1975 as a contributing columnist for a newspaper, writer and researcher into how American business and American society interrelate.  It was noted that during a hearing with a Decision Review Officer in December 2008, the Veteran emphasized that in 1975, at age 36, he had to leave the advertising business because of his hearing loss and work in a field that did not involve interacting with people, and therefore he lost a great amount of money.  At the time of the hearing, the Veteran indicated that he was tri-coastal, and because of the extensive travel required by his job, he lived out of his car.  It was noted that the Veteran did not submit any evidence to indicate how his income has been affected by his hearing loss.  It was indicated that the medical records indicated that the veteran has the following nonservice-connected disabilities: Dupuytren contractures, left hand more than right; surgery for a medial collateral ligament tear; low back pain; right shoulder bicipital tendonitis and hyperthyroidism with ophthalmopathy.  It was indicated that the claims folder is devoid of recent medical records concerning his service and nonservice-connected disabilities.  It was noted that the Veteran did not have an audiology examination since June 2005, he was still working and failed to present evidence to demonstrate how his hearing loss interfered with his ability to work in advertising since 1966 until the present, and how his income was affected by his hearing loss.

In February Memorandum, the Director, Compensation Service, determined that entitlement to a compensable evaluation, on an extraschedular basis, for the service-connected bilateral hearing loss was denied.  It was noted that the January 2013 transcript of the Veteran's Board hearing outlined the Veteran disagreement with previous reviews conducted by this Service concerning a compensable evaluation, on an extra-schedular basis, for the service-connected bilateral hearing loss.  It was indicated that the Veteran reported that since 1975, he has worked as a novelist, for which he has not received a substantial income.  The Veteran was reported that his bilateral hearing loss affected his ability secure gainful employment in the field of advertising.  The Veteran also reported that his inability to hear during an interview affected his ability translate a foreign language to English.  The Veteran reported that his only income was/is Social Security Administration disability benefits and VA disability compensation.  The Director indicated that the record presents no evidence that the bilateral hearing loss had an effect of the alleged employment as a novelist.  It was indicated that there is no evidence that the bilateral hearing loss had an effect on the Veteran employment or his ability to secure employment.  It was indicated that the record presents no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  The was found that a review of the evidence in its entirety shows that the current evaluation adequately addresses the severity of the Veteran's symptoms.

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun. Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule. Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance." Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's disability, and the case does not present indicia of an exceptional or unusual disability picture.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability is inadequate.  The Thun prongs are elements, which mean that if the first prong is not met, review cannot proceed to the next prong.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence indicates that the Veteran has difficulty hearing, especially in excessive noise backgrounds or high frequency sounds, such as women's voices.  The rating criteria specifically contemplate difficulty hearing.  The Veteran contends that because his hearing loss is in the high frequencies, it is not contemplated by the rating schedule.  The Board finds that the raring criteria do contemplate the Veteran's symptoms of hearing loss.  The rating schedule contemplates high frequency hearing loss and even has provisions for exceptional patterns of hearing, which the Veteran does not meet.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

There is no need to consider whether there is marked interference with employment (Thun prong 2) if the Board has decided that the rating criteria is adequate for rating the Veteran's hearing loss.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Martinak, supra.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for neuropathy of the left shoulder, a right shoulder trauma and bilateral hearing loss.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected bilateral hearing loss prevents him from obtaining and/or maintaining gainful employment.   


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, to include extraschedular consideration, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


